 



EXHIBIT 10.1

                1997 Long Term Incentive Plan   Cincinnati Bell Inc. Stock
Option Agreement   ID: 311056105     201 East Fourth Street     Cincinnati, OH
45202
 
             
 
           
Mr. Sample
  Option Number:        

           
1234 America Avenue
  Plan:     97  
Someplace, US 12345
  ID:     000-00-0000  
 
             

     Upon recommendation of your management team and subject to the current
terms of the Cincinnati Bell Inc. Long Term Incentive Plan (the “Plan”, a copy
of which is enclosed) and this Agreement, the Compensation Committee of the
Cincinnati Bell Inc. Board of Directors (the “committee”) has granted to you the
following option to purchase Cincinnati Bell common shares:

             

  Type of Grant     NQ  

  Date of Grant     00/00/00  

  Option Price Per Share     $0.00  

  Total Number of Shares     X  

  Total Price of Shares     $00.00  

     Subject to the terms of the Plan and this Agreement, this stock option will
become exercisable as follows:

With respect to 28% of shares granted, on (but not before) 00/00/00


With respect to an additional 3% of shares granted, on (but not before) the same
date each month thereafter for the next 24 months.

     Your right to exercise this stock option will expire ten years from the
date of the grant at 11:59 P.M. on 00/00/00.

     The other terms and conditions of your stock option are set forth in this
Agreement which includes this page and the following pages (and are also subject
to the terms of the Plan).

     Under Treasury Regulation 1.61-15(c)(1), you may be required to attach a
statement to your tax return notifying the Internal Revenue Service that this
stock option was granted to you. Consult with your tax advisor to determine if
you are required to provide this notice.

     Please sign below to signify your acceptance of the terms and conditions of
this grant, and return the original form to – Stock Option Plan Administrator,
Cincinnati Bell Inc., 201 East Fourth Street, Room 102-278, Cincinnati, OH
45202.

     Signed by Mr. President, Title, Cincinnati Bell Inc. and accepted by the
Optionee, as of: 00/00/00





     
 
   
Mr. President, Title
  Date
Cincinnati Bell Inc.
   
 
   
 
   
Mr. Sample
  Date

 



--------------------------------------------------------------------------------



 



CINCINNATI BELL INC. 1997 LONG TERM INCENTIVE PLAN
NON-STATUTORY STOCK OPTION (“OPTION”) AGREEMENT

     Pursuant to the Cincinnati Bell Inc. 1997 Long Term Incentive Plan, as
amended and restated effective as of July 24, 2000 (the “Plan”), you have been
granted an option to purchase, from Cincinnati Bell Inc., (together with its
subsidiaries, the “Company”), Cincinnati Bell Common Shares in the number and
price specified on the previous page, subject to all of the terms and conditions
of the Plan and to your agreement to the following terms and conditions:



1.   This option is intended to be a non-statutory stock option.



2.   Your right to exercise this option shall expire ten years from the date on
which this option is granted, unless sooner terminated or canceled.



    Upon termination of your employment with the Company as a result of your
death or disability, this option shall become fully exercisable and this option
may be exercised within one year after the date of your termination (but not in
any event later than the end of the day immediately preceding the 10th
anniversary of the date on which this option is granted).       If your
employment with the Company is terminated because of retirement after both
completing at least 10 years of service with the Company and attaining at least
age 55 or upon satisfying the age and service requirements for post retirement
medical benefits under the medical plan of the Cincinnati Bell company that
employs you immediately before retirement, then, except to the extent the
Committee otherwise expressly indicates in the Agreement under which this option
is awarded, this option’s exercisability on and after your retirement shall be
determined under the terms of this option in the same manner as if you had not
retired and instead remained an employee of the Company (until your subsequent
death).       If your employment is terminated for cause, this option shall
thereupon be canceled in its entirety (including as to shares that are
exercisable immediately before termination). Your termination shall be deemed
for “cause” if it occurs by reason or as a result of your participation in
conduct consisting of fraud, felony, willful misconduct, or commission of any
act that causes or may reasonably be expected to cause substantial damage to the
Company.       If your employment is terminated for any reason other than your
death, disability, retirement (under the above criteria), or cause, this option
shall be limited to the number of shares then exercisable and this option (as so
limited) may be exercised within 90 days after the date of your termination (but
not in any event later than the end of the day immediately preceding the 10th
anniversary of the date on which this option is granted).

 



--------------------------------------------------------------------------------



 



    Transfer from Cincinnati Bell to a subsidiary, from a subsidiary to
Cincinnati Bell, or from one subsidiary to another shall not be considered a
termination of employment. Nor shall it be considered a termination of
employment if you are placed on a military or sick leave or other leave of
absence which is considered as continuing intact the employment relationship; in
such a case, the employment relationship shall be continued until the later of
the date when the leave equals ninety days or the date when your right to
reemployment shall no longer be guaranteed either by law or by contract.



3.   Options, normally, are expected to be exercised through E*Trade via the
internet or by calling their toll free number @ 1-800-838-0908. Alternatively,
your option may be exercised by delivering to Cincinnati Bell written notice
(completed SO1 form obtained from the Stock Option Plan Administrator by calling
397-7376) of the number of shares to be purchased (which number shall be at
least fifty or, if less, the remaining number of shares that are subject to this
option). Payment of the option price upon exercise of an option shall be made in
accordance with procedures established by the Compensation Committee. Completed
SO1 forms for a Cashless Exercise may be faxed to the Stock Option Plan
Administrator at (513) 397-0830 or mailed to the Stock Option Plan Administrator
102-278, Cincinnati Bell, 201 East 4th Street, Cincinnati, OH 45202. The date of
the exercise will be determined by information provided with this form. The
completed SO1 form for a Cash Exercise must be delivered along with a personal
check, to cover the cost of the option price, to the Stock Option Plan
Administrator. The date of the Cash Exercise will be determined by the date the
Stock Option Plan Administrator receives the check. Upon completion of the Cash
Exercise, the Stock Option Plan Administrator will advise you of the amount
needed to cover the taxes. A personal check to cover the taxes may be mailed to
the Stock Option Plan Administrator at the above address and must be received by
the Stock Option Plan Administrator before a certificate will be mailed to you.
All exercises completed by the Stock Option Plan Administrator will be handled
through Fifth Third Securities.



4.   This option is not transferable by you otherwise than by will or the laws
of descent and distribution, and during your lifetime the option may be
exercised only by you or your guardian or legal representative.



5.   Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed or delivered to the party for whom it is intended
at such address as may from time to time be designated. Unless and until some
other address be so designated, all notices or communications by you to
Cincinnati Bell shall be mailed or delivered to Cincinnati Bell.



6.   Any determinations or decisions made or actions taken arising out of or in
connection with the interpretation and administration of this Agreement and the
Plan by the Cincinnati Bell Board of Directors or the Compensation Committee
thereof shall be final and conclusive.

 